DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
This action is in response to amendments, arguments, and remarks submitted on February 11, 2021, in which claims 1-28 are presented for further examination.
Claims 1, 9, & 15 have been amended.
Claims 1-28 are pending.
 
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.  See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art does not teach identifying, by at least one processor of the electronic device, that the external device connects to the electronic device; activating, by the at least one processor, a set of functions being used to control the external device and receiving state information of the external device in response to the identifying of the external device being connected with electronic device; displaying, by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US Pub. No. 2011/0303741 A1) in view of TANAKA et al. (US Pub. No. 2012/0266073 A1).



a method for managing an external device in an electronic device, the method comprising: (Bolton teaches [FIG. 3, 0045] a controller for controlling a user device.)
identifying, by at least one processor of the electronic device, that the external device connects to the electronic device; (Bolton teaches [0054] connection and disconnection to the device.)
activating, by the at least one processor, a set of functions being used to control the external device and receiving state information of the external device in response to the identifying of the external device being connected with electronic device; (Bolton teaches [0054] connection and disconnection to the device.)
Bolton teaches [0054] an interface for connecting external devices, wherein this interface is activation of functions for controlling connection to the external device.  Bolton goes further teach [0056] provision of basic information, wherein this provision of information is the reception of state information.
displaying, by the at least one processor, a first icon corresponding to a first application having the set of functions from among applications installed in the electronic device and a second icon corresponding to a second application having the set of functions and being non-installed in the electronic device on a display of the electronic device; (Bolton teaches [0097-0098] display of applications.)
(Bolton teaches [0097-0098] display of applications.)
Bolton teaches [0097] presentation of applications on a user device, wherein these application are indicated or displayed on the interface of the phone as installed on the 
Bolton does not explicitly disclose:
and displaying, by the at least one processor, information about a latest firmware version of the external device by acquiring information about the latest firmware version from an external server using the received state information on the display of the electronic device
However, TANAKA teaches:
and displaying, by the at least one processor, information about a latest firmware version of the external device by acquiring information about the latest firmware version from an external server using the received state information on the display of the electronic device (TANAKA illustrates [FIG. 15] the firmware version of a device.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of TANAKA into the system of Bolton.  One of ordinary skill in the art would be motivated to provide a system for managing a plurality of information technology device connected to a network utilizing tools for collecting and reporting device data from a corresponding set or subset of network devices.
As per Claim 2, Bolton teaches:
receiving application identification information from the external device in response to the identifying of the external device being connected with the electronic device; 
searching, based on the application identification information, for the first application having the set of functions being used to control the external device from among applications installed in the electronic device; (Bolton [0031])
and displaying application information associated with the first application (Bolton [FIG. 5])
As per Claim 3, Bolton teaches:
wherein the application identification information includes at least one of device identification information of the external device and company identification information of the external device (Bolton [FIG. 5])
As per Claim 4, Bolton teaches:
wherein the first application icon is represented in an activated status; (Bolton [FIG. 11A])
As per Claim 5, Bolton teaches:
wherein the first application icon is represented in a deactivated status before the external device is connected to the electronic device (Bolton [FIG. 11A])
Bolton teaches [FIG. 9B] application icons which have not been activated, thus deactivated as it related to the electronic device.
As per Claim 6, Bolton teaches:
acquiring information about the second application from an application providing server (Bolton [FIG. 11A])
As per Claim 7, Bolton teaches:
acquiring information about whether the first application have been updated from an application providing server, (Bolton [0039])

wherein the state information of the external device includes a battery level of the external device and firmware version information of the external device (TANAKA illustrates [FIG. 15] the firmware version of a device.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of TANAKA into the system of Bolton.  One of ordinary skill in the art would be motivated to provide a system for managing a plurality of information technology device connected to a network utilizing tools for collecting and reporting device data from a corresponding set or subset of network devices.
As per Claim 9, Bolton teaches:
downloading the second application from the application providing server and installing the second application based on a request for downloading the second application is received (Bolton [0101])
As per Claim 10, Bolton teaches:
downloading, based on a request for updating the first applications being received, update information about the first application from the application providing server and updating the first application (Bolton [0101])
As per Claim 11, TANAKA teaches:
downloading, based on a request for downloading the latest firmware version being received, the latest firmware version from the external server; and transmitting information about the downloaded latest firmware version to the external device 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of TANAKA into the system of Bolton.  One of ordinary skill in the art would be motivated to provide a system for managing a plurality of information technology device connected to a network utilizing tools for collecting and reporting device data from a corresponding set or subset of network devices.
As per Claim 12, Bolton teaches:
executing the first application; detecting generation of an interrupt interfering with the execution of the first application; and ignoring, if an all interrupt-disallowing mode has been set, the interrupt (Bolton [0031])
As per Claim 13, Bolton teaches:
determining, if a partial interrupt-allowing mode has been set, whether the first application is an interrupt-allowing application and whether the interrupt is an allowed interrupt; processing, if the first application is the interrupt-allowing application and if the interrupt is an allowed interrupt, the interrupt; and ignoring, if the first application is an interrupt-disallowing application or if the interrupt is a disallowed interrupt, the interrupt (Bolton [0031])
As per Claim 14, Bolton teaches:
outputting, if an alternative notification mode has been set, a notification of generation of the interrupt by a predetermined alternative method (Bolton [0054])

Claims 15-28 are the apparatus claims corresponding to method claims 1-14 respectively, therefore are rejected for the same reasons noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 27, 2021